08/26/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 21-0227


                                   DA 21-0227
                                _________________

DOYLE LEE,

             Plaintiff and Appellant,

      v.
                                                                ORDER
LITHIA CDH, INC. d/b/a LITHIA
CHRYSLER DODGE
JEEP RAM FIAT OF HELENA,

             Defendant and Appellee.
                                  _________________


      This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening
brief filed electronically on August 24, 20121, this Court has determined that the
brief does not comply with the below-referenced Rule[s] and must be resubmitted.
      M. R. App. P. 12(1)(a) requires that a brief contain a table of contents with
page references and a table of cases, statutes, and other authorities cited, with
references to the pages of the brief where they are cited, alphabetically arranged.
Appellant’s brief contains a table of authorities; however, its contents do not meet
the requirements of M. R. App. P. 12(1)(a) due to incomplete citations to
authorities with references to pages of the brief where they are cited.
      M. R. App. P. 12(1)(d) requires a statement of the facts relevant to the issues
presented, with references to the pages or the parts of the record at which material
facts appear. Appellant's statement of the facts cites insufficiently to the record.
      M.R. App. P. 12(1)(g) requires that the brief contain citations to the
authorities, statutes, and pages of the record relied on in the argument. Appellant’s
opening brief lacks sufficient citations to quoted references throughout the
argument section.
Therefore,
      IT IS ORDERED that the referenced brief is rejected.
      IT IS FURTHER ORDERED that within ten (10) days of the date of this
Order the Appellant shall electronically file with the Clerk of this Court a revised
brief containing the revisions necessary to comply with the specified Rules and
that the Appellant shall serve copies of the revised brief on all parties of record;
      IT IS FURTHER ORDERED that no changes, additions, or deletions other
than those specified in this Order may be made to the brief as originally filed; and
      IT IS FURTHER ORDERED that the times for any subsequent briefing
contained in M. R. App. P. 13 shall run from the date of filing of the revised brief.
      The Clerk is directed to provide a true copy of this Order to the Appellant
and to all parties of record.




                                                                           Electronically signed by:
                                                                            James Jeremiah Shea
                                                                      Justice, Montana Supreme Court
                                                                               August 26 2021